.-
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case                                                           FILED
                                                                                                               JUN 2 l 2019
                                      UNITED STATES DISTRICT Co

              UNITED STATES OF AMERICA
                                 v.                                 (For Offenses Committed On or After November I, I 987)

                 JOSE GARCIA-CAMACHO (1)                               Case Number:          l9CR1803-JM

                                                                    MARK ADAMS
                                                                    Defendant's Attorney
USM Number                       74646298
D
THE DEFENDANT:
IZI pleaded guilty to count(s)        ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
    after a olea of not imiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                   Nature of Offense                                                                    Number(s)
18 USC 1546                       FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                           1
                                  ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $ I 00 - WAIVED



D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    JUNE 21. 2019
;



    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                 JOSE GARCIA-CAMACHO ( 1)                                                 Judgment- Page 2 of2
    CASE NUMBER:               19CR1803-JM

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant must surrender to the United States Marshal for this district:


                 as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
    D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
                 as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on
                                    - - - - - - - - - - - - - to - - - - - - - - - - - - - - -
    at   ~~~~~~~~~~~-
                                              , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                             19CR1803-JM
